DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
*Double Patenting rejection stands* The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 3-9, 11-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-15, and 17-20 of copending Application No. 15/436194. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that claims from Application No. 15/436194 is missing the pattern recognition training limitation which appears in the claims of the Instant Application. This is a provisional nonstatutory double patenting rejection. The instant application includes a training step which is taught by the combination of the copending application in view of Prior Art - by Trappe (WO 2017/189361). Trappe teaches pattern recognition training based on training data (Trappe: Paragraph [0055] “In exemplary embodiments, the VDRM includes a database and computational resources to conduct deep pattern analysis of the patterns contained within its collection of sensor data” The pattern recognition training is based upon machine learning is taught as conduct deep pattern analysis of the patterns contained within its collection of sensor data. Trappe: Paragraph [0057] “The VDRM may have determined, using a variety of methods such as machine learning” Based upon machine learning is taught as using a variety of methods such as machine learning.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application with the deep pattern analysis techniques of Trappe. Doing so would allow the detection of an unreliable sensors in order to send an alert to a user, (Trappe: Abstract).

Instant Application
Copending Application No. 15/436194
Claim 1: An apparatus for data validation, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: performing pattern recognition training for at least one type of signal based on training data that includes multiple distinct examples of the type of signal; receiving a first set of data over time from a first external device; determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data, wherein the plausibility determination is a determination as to whether the dynamic behavior plausibly represents a real-world behavior of a category of thing, wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon, based upon behavioral pattern matching from machine learning in which real-world observations of examples of the category of thing were fed into a neutral network; and selectively authorizing the first set of data as valid based at least upon the plausibility determination.Claim 3: The apparatus of claim 1, wherein the first set of data is associated with a spatial trajectory over time. Claim 4: The apparatus of claim 1, wherein the first external device is configured as a beacon. Claim 5: The apparatus of claim 1, wherein determining the plausibility of the first set of data includes: using behavioral pattern matching to determine a plausibility score for the first set of data, and determining whether the plausibility score meets a first plausibility threshold. Claim 6: The apparatus of claim 1, wherein the first external device has an unknown identity. Claim 7: The apparatus of claim 1, further comprising blacklisting the first external device if the first set of data is not authorized. Claim 8: The apparatus of claim 1, wherein the first set of data is a set of accelerometer readings over time from the first external device.
Claim 1: An apparatus for data validation, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: receiving a first set of data over time from a first external device; determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data, wherein the plausibility determination is a determination as to whether the dynamic behavior plausibly represents behavior that a particular type of at least one of a vehicle, object, phenomenon, person, or animal would exhibit based upon behavioral pattern matching; receiving a second set of data from at least a second external device that is separate from the first external device; using sensor fusion based on at least the first set of data and the second set of data to determine whether the second set of data corroborates the first set of data; and selectively authorizing the first set of data as valid based at least upon the plausibility determination and the corroboration determination.
Claim 3: The apparatus of claim 1, wherein the first set of data is associated with a spatial trajectory over time. Claim 4: The apparatus of claim 1, wherein the first external device is configured as a beacon. Claim 5: The apparatus of claim 1, wherein determining the plausibility of the first set of data includes: using behavioral pattern matching based on machine learning to determine a plausibility score for the first set of data, and determining whether the plausibility score meets a first plausibility threshold. Claim 6: The apparatus of claim 1, wherein the first external device has an unknown identity. Claim 7: The apparatus of claim 1, further comprising blacklisting the first external device if the first set of data is not authorized. Claim 8: The apparatus of claim 1, wherein the first set of data is a set of accelerometer readings over time from the first external device.


Claims 11-15, and 17-20 are similarly rejected, refer to claims 1 and 3-9 for further analysis.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trappe (WO 2017/189361) in view Fukui (U.S. 20190019087).

Regarding claim 1, (Currently Amended) Trappe teaches an apparatus for data validation (Trappe: Paragraph [0057] “the VDRM checks the validity and calibration status of whether sensor data involves using one or more data blocks provided to the VDRM” An apparatus for data validation is taught as the VDRM checks the validity and calibration status of sensor data.), comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions (Trappe: Paragraph [0085] “Data storage 1096 may take the form of any non-transitory computer-readable medium or combination of such media, some examples including flash memory, read-only memory (ROM), and random-access memory (RAM) to name but a few, as any one or more types of nontransitory data storage deemed suitable by those of skill in the relevant art may be used. As depicted in FIG. 10, data storage 1096 contains program instructions 1097 executable by processor 1094 for carrying out various combinations of the various network-entity functions described herein.”), including: 
performing pattern recognition training for at least one type of signal based on training data that includes multiple distinct examples of the type of signal (Trappe: Paragraph [0055] “to conduct deep pattern analysis of the patterns contained within its collection of sensor data. Due to the volume of data associated with many sensors and vehicles subscribing to the VDRM, calibration analysis may be restricted to a subset of the data stored at the VDRM.” Performing pattern recognition training for at least one type of signal based on training data that includes multiple distinct examples of the type of signal is taught as conducting deep pattern analysis of the patterns contained within its collection of sensor data [sensor data is taught as signals based on the stored data].); 
receiving a first set of data over time from a first external device (Trappe: Paragraph [0050] “The recalibrating vehicle compares the first vehicle's set of LIDAR readings” Receiving a first set of data over time from a first external device is taught as vehicle compares the first vehicle's set of LIDAR readings.); 
determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data, wherein the plausibility determination …(Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles.” Determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data is taught as a sensor associated with a vehicle is determined to be unreliable if the values a sensor generates deviates when compared to other data.) based upon behavioral pattern matching from machine learning (Trappe: Paragraph [0055] “conduct deep pattern analysis of the patterns contained within its collection of sensor data” Conduct deep pattern analysis is taught as the pattern recognition training. The behavior of the sensor data is interpreted as the sensor measurements.) …; and selectively authorizing the first set of data as valid based at least upon the plausibility determination (Trappe: Paragraph [0057] “checks the validity and calibration status of whether sensor data involves using one or more data blocks provided to the VDRM. The VDRM analyzes a collection of the received data coming from many different modalities and potentially many different vehicles to populate an N-dimensional vector X. The VDRM may have determined, using a variety of methods such as machine learning or applying physical models, a calibration valid region that may be used to determine if data associated with X is calibrated properly.” The sensor data is considered reliable [plausible] if a match is determined between the compared sensor data of other vehicles to the current vehicle. The data is checked for validity [authorizing the first set of data as valid] based on the VDRM which utilizes deep pattern analysis and machine learning techniques in order to compare the first set of data. The comparison is taught as the disparity [plausibility score].).  
Trappe does not explicitly disclose… is a determination as to whether the dynamic behavior plausibly represents a real-world behavior of a category of thing, wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon… in which real-world observations of examples of the category of thing were fed into a neutral network
Fukui further teaches … is a determination as to whether the dynamic behavior plausibly represents a real-world behavior of a category of thing (Fukui: Paragraph [0096] “the outdoor information included in the external parameters may be environment information relating to outdoor among an environment around a location where the vehicle 40 travels. The outdoor information may include information relating to an object on a road such as a moving object and a still object. Here, the moving object may include, for example, a pedestrian, a vehicle, a moving object,” A determination as to whether the dynamic behavior plausibly represents a real-world behavior of a category of thing is taught as in sensor data from the vehicle driving can be provided to recognize objects on the road. The moving object can be a pedestrian. The system calculates an environmental estimation. Paragraph [0177] “perform the above-described determination on the basis of an estimated error of environmental parameters. In this case, the determining unit 330 may estimate environmental parameters from the sensor information and compare an error of the environmental parameters with an error of held information.” The determination is on the basis of an estimated error of the sensor information.),…wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon (Fukui: Paragraph [0033] “the automated driving AI can perform driving control of an automobile in accordance with a surrounding environment on the basis of environment recognition capability and driving control capability acquired through learning. For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.” Wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon is taught as the AI system recognizing a pedestrian. The system of Fukui further discloses that the object may be a vehicle or pedestrian.) … in which real-world observations of examples of the category of thing were fed into a neutral network (Fukui: Paragraph [0031] “Examples of learning by a neural network can include image recognition and speech recognition. In a neural network, it is possible to recognize an object, or the like, included in an input image by, for example, repeatedly learning an input image pattern.” Real-world observations of examples of the category of thing were fed into a neutral network is taught as a neural network in which input images are inputted to recognize an object.);…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VDRM system of Trappe with the neural network of Fukui in order to recognize a pedestrian on the basis of observation information observed from a sensor thereby, allowing the car to perform a steering wheel control or brake control to avoid hitting the pedestrian (Fukui: Paragraph [0033] “For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.”).
Claims 15 is similarly rejected, refer to claim 1 for further analysis.

Regarding claim 2, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, Trappe further teaches wherein the first external device is configured as a beacon (Trappe: Paragraph [0015] “an exemplary wireless transmit/receive unit” A beacon is taught as an exemplary wireless transmit/receive unit.), wherein the plausibility determination (Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles.” Determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data is taught as a sensor associated with a vehicle is determined to be unreliable if the values a sensor generates deviates when compared to other data.)  is …, and   wherein determining the plausibility of the first set of data includes: determining a plausibility score for the first set of data using behavior pattern matching (Trappe: Paragraph [0055] “conduct deep pattern analysis of the patterns contained within its collection of sensor data” Conduct deep pattern analysis is taught as the pattern recognition training. The behavior of the sensor data is interpreted as the sensor measurements.), and determining whether the plausibility score meets a first plausibility threshold (Trappe: Paragraph [0049] “a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold” Determining whether the plausibility score meets a first plausibility threshold is taught as a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold.).  
Fukui further teaches …a determination as to whether the dynamic behavior is plausibly real-world behavior of a pedestrian (Fukui: Paragraph [0033] “the automated driving AI can perform driving control of an automobile in accordance with a surrounding environment on the basis of environment recognition capability and driving control capability acquired through learning. For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.” Wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon is taught as the AI system recognizing a pedestrian. The system of Fukui further discloses that the object may be a vehicle or pedestrian. Paragraph [0177] “perform the above-described determination on the basis of an estimated error of environmental parameters. In this case, the determining unit 330 may estimate environmental parameters from the sensor information and compare an error of the environmental parameters with an error of held information.” The determination is on the basis of an estimated error of the sensor information.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VDRM system of Trappe with the neural network of Fukuiin order to recognize a pedestrian on the basis of observation information observed from a sensor thereby, allowing the car to perform a steering wheel control or brake control to avoid hitting the pedestrian (Fukui: Paragraph [0033] “For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.”).
Claims 16 is similarly rejected, refer to claim 2 for further analysis.

Regarding claim 3, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, Trappe further teaches wherein the first set of data is associated with a spatial trajectory over time (Trappe: Paragraph [0049] “FIG. 8 relates to two or more sensors used in conjunction to produce confirmed readings of a particular parameter. GPS coordinates provide one exemplary method to record the location of buildings, trees, vehicles, people, and other objects, and the LIDAR and RADAR systems may use alternate methods” The first set of data is associated with a spatial trajectory over time is taught as two or more sensors that produce readings of a particular parameter for example buildings, trees, vehicles and other objects. Refer to Paragraph [0031] for teachings of the times that the surroundings or spatial trajectory is recorded.).  
Claims 17 is similarly rejected, refer to claim 3 for further analysis.

Regarding claim 4, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, Trappe further teaches wherein the first external device is configured as a beacon (Trappe: Paragraph [0015] “an exemplary wireless transmit/receive unit” A beacon is taught as an exemplary wireless transmit/receive unit.),… wherein the plausibility determination is a determination as to (Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles.” Determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data is taught as a sensor associated with a vehicle is determined to be unreliable if the values a sensor generates deviates when compared to other data.).  
Trappe does not explicitly disclose … whether the dynamic behavior is plausibly real-world behavior of a pedestrian.
Fukui further teaches and …whether the dynamic behavior is plausibly real-world behavior of a pedestrian (Fukui: Paragraph [0033] “the automated driving AI can perform driving control of an automobile in accordance with a surrounding environment on the basis of environment recognition capability and driving control capability acquired through learning. For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.” Wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon is taught as the AI system recognizing a pedestrian. The system of Fukui further discloses that the object may be a vehicle or pedestrian. Paragraph [0177] “perform the above-described determination on the basis of an estimated error of environmental parameters. In this case, the determining unit 330 may estimate environmental parameters from the sensor information and compare an error of the environmental parameters with an error of held information.” The determination is on the basis of an estimated error of the sensor information.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VDRM system of Trappe with the neural network of Fukui in order to recognize a pedestrian on the basis of observation information observed from a sensor thereby, allowing the car to perform a steering wheel control or brake control to avoid hitting the pedestrian (Fukui: Paragraph [0033] “For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.”).
Claims 18 are similarly rejected, refer to claim 4 for further analysis.

Regarding claim 5, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, wherein determining the plausibility of the first set of data includes: using behavioral pattern matching (Trappe: Paragraph [0055] “In exemplary embodiments, the VDRM includes a database and computational resources to conduct deep pattern analysis of the patterns contained within its collection of sensor data” The pattern recognition training is based upon machine learning is taught as conduct deep pattern analysis of the patterns contained within its collection of sensor data. The behavior of the sensor data is interpreted as the sensor measurements.) to determine a plausibility score for the first set of data (Trappe: Paragraph [0006] “detecting the disparity, the first and second parameter estimates” The disparity is taught as the plausibility score for the first set of data. Abstract “If there is a disparity between these values, locally-generated values may be compared to values of the same parameter received (e.g. using V2V communication) from one or more other vehicles, and any unreliable sensor may be flagged based on the comparison. A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles. Detection of an unreliable sensor may result in an alert to a user” A comparison of the sensor values which determines a disparity [a difference between the values]), and determining whether the plausibility score meets a first plausibility (Trappe: Paragraph [0049] “a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold” Determining whether the plausibility score meets a first plausibility threshold is taught as a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold).  

Regarding claim 8, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, Trappe further teaches wherein the first set of data is a set of accelerometer readings over time from the first external device (Trappe: Paragraph [0046] “accelerometers (used in impact detection and motion measurements)” The first set of data is a set of accelerometer readings over time from the first external device is taught as accelerometers used to capture impact and motion measurements.).

Regarding claim 9, (Currently Amended) Trappe teaches a method for data validation, comprising: performing pattern recognition training for at least one type of signal based on training data that includes multiple distinct examples of the type of signal (Trappe: Paragraph [0055] “to conduct deep pattern analysis of the patterns contained within its collection of sensor data. Due to the volume of data associated with many sensors and vehicles subscribing to the VDRM, calibration analysis may be restricted to a subset of the data stored at the VDRM.” Performing pattern recognition training for at least one type of signal based on training data that includes multiple distinct examples of the type of signal is taught as conducting deep pattern analysis of the patterns contained within its collection of sensor data [sensor data is taught as signals based on the stored data].); 
(Trappe: Paragraph [0050] “The recalibrating vehicle compares the first vehicle's set of LIDAR readings” Receiving a first set of data over time from a first external device is taught as vehicle compares the first vehicle's set of LIDAR readings.); 
calculating, via at least one processor, a plausibility score for the first signal based on a dynamic behavior of the first signal over time,… such that the plausibility score (Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles.” Determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data is taught as a sensor associated with a vehicle is determined to be unreliable if the values a sensor generates deviates when compared to other data. The comparison is taught as disparity [plausibility score]) based upon behavioral pattern matching from machine learning … (Trappe: Paragraph [0055] “conduct deep pattern analysis of the patterns contained within its collection of sensor data” Conduct deep pattern analysis is taught as the pattern recognition training. The behavior of the sensor data is interpreted as the sensor measurements.); 
and selectively authorizing a first action based on a determined validity of the first signal based at least upon the plausibility score (Trappe: Paragraph [0057] “checks the validity and calibration status of whether sensor data involves using one or more data blocks provided to the VDRM. The VDRM analyzes a collection of the received data coming from many different modalities and potentially many different vehicles to populate an N-dimensional vector X. The VDRM may have determined, using a variety of methods such as machine learning or applying physical models, a calibration valid region that may be used to determine if data associated with X is calibrated properly.” The sensor data is considered reliable [plausible] if a match is determined between the compared sensor data of other vehicles to the current vehicle. The data is checked for validity [authorizing the first set of data as valid] based on the VDRM which utilizes deep pattern analysis and machine learning techniques in order to compare the first set of data.).  

Trappe does not explicitly teach is based on a plausibility that the dynamic behavior represents a real-world behavior of a category of thing, wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon… in which real-world observations of examples of the category of thing were fed into a neutral network


Fukui further teaches … is based on a plausibility that the dynamic behavior represents a real-world behavior of a category of thing (Fukui: Paragraph [0096] “the outdoor information included in the external parameters may be environment information relating to outdoor among an environment around a location where the vehicle 40 travels. The outdoor information may include information relating to an object on a road such as a moving object and a still object. Here, the moving object may include, for example, a pedestrian, a vehicle, a moving object,” Based on a plausibility that the dynamic behavior represents a real-world behavior of a category of thing is taught as in sensor data from the vehicle driving can be provided to recognize objects on the road. The moving object can be a pedestrian. The system calculates an environmental estimation. Paragraph [0177] “perform the above-described determination on the basis of an estimated error of environmental parameters. In this case, the determining unit 330 may estimate environmental parameters from the sensor information and compare an error of the environmental parameters with an error of held information.” The determination is on the basis of an estimated error of the sensor information.), wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon (Fukui: Paragraph [0033] “the automated driving AI can perform driving control of an automobile in accordance with a surrounding environment on the basis of environment recognition capability and driving control capability acquired through learning. For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.” Wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon is taught as the AI system recognizing a pedestrian. The system of Fukui further discloses that the object may be a vehicle or pedestrian.) … in which real-world observations of examples of the category of thing were fed into a neutral network (Fukui: Paragraph [0031] “Examples of learning by a neural network can include image recognition and speech recognition. In a neural network, it is possible to recognize an object, or the like, included in an input image by, for example, repeatedly learning an input image pattern.” Real-world observations of examples of the category of thing were fed into a neutral network is taught as a neural network in which input images are inputted to recognize an object.);…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VDRM system of Trappe with the neural network of Fukui in order to recognize a pedestrian on the basis of observation information observed from a sensor thereby, allowing the car to perform a steering wheel control or brake control to avoid hitting the pedestrian (Fukui: Paragraph [0033] “For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.”).

Regarding claim 10, (Original) Trappe in view of Fukui teaches the method of claim 9, wherein the first external device is configured as a beacon (Trappe: Paragraph [0015] “an exemplary wireless transmit/receive unit” A beacon is taught as an exemplary wireless transmit/receive unit.), wherein the plausibility determination (Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles.” Determining a plausibility of dynamic behavior in a real-world environment that is associated with the first set of data is taught as a sensor associated with a vehicle is determined to be unreliable if the values a sensor generates deviates when compared to other data.)  is …, and   wherein determining the plausibility of the first set of data includes: determining a plausibility score for the first set of data using behavior pattern matching (Trappe: Paragraph [0055] “conduct deep pattern analysis of the patterns contained within its collection of sensor data” Conduct deep pattern analysis is taught as the pattern recognition training. The behavior of the sensor data is interpreted as the sensor measurements.), and determining whether the plausibility score meets a first plausibility threshold (Trappe: Paragraph [0049] “a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold” Determining whether the plausibility score meets a first plausibility threshold is taught as a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold.).  
Fukui further teaches …a determination as to whether the dynamic behavior is plausibly real-world behavior of a pedestrian (Fukui: Paragraph [0033] “the automated driving AI can perform driving control of an automobile in accordance with a surrounding environment on the basis of environment recognition capability and driving control capability acquired through learning. For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.” Wherein the category of thing is at least one of a vehicle, object, person, animal, or phenomenon is taught as the AI system recognizing a pedestrian. The system of Fukui further discloses that the object may be a vehicle or pedestrian. Paragraph [0177] “perform the above-described determination on the basis of an estimated error of environmental parameters. In this case, the determining unit 330 may estimate environmental parameters from the sensor information and compare an error of the environmental parameters with an error of held information.” The determination is on the basis of an estimated error of the sensor information.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the VDRM system of Trappe with the neural network of Fukui in order to recognize a pedestrian on the basis of observation information observed from a sensor thereby, allowing the car to perform a steering wheel control or brake control to avoid hitting the pedestrian (Fukui: Paragraph [0033] “For example, the automated driving AI can recognize a pedestrian on the basis of observation information observed from a sensor and perform steering wheel control, brake control, or the like to avoid the pedestrian.”).

Regarding claim 11, (Original) Trappe in view Fukui teaches the method of claim 9, wherein the first signal is associated with a spatial trajectory over time (Trappe: Paragraph [0049] “FIG. 8 relates to two or more sensors used in conjunction to produce confirmed readings of a particular parameter. GPS coordinates provide one exemplary method to record the location of buildings, trees, vehicles, people, and other objects, and the LIDAR and RADAR systems may use alternate methods” The first set of data is associated with a spatial trajectory over time is taught as two or more sensors that produce readings of a particular parameter for example buildings, trees, vehicles and other objects. Refer to Paragraph [0031] for teachings of the times that the surroundings or spatial trajectory is recorded.).  

Regarding claim 12, (Original) Trappe in view Fukui teaches the method of claim 9, wherein the first external device is configured as a beacon (Trappe: Paragraph [0015] “an exemplary wireless transmit/receive unit” A beacon is taught as an exemplary wireless transmit/receive unit.).  

Regarding claim 13, (Original) Trappe in view of Fukui teaches the method of claim 9, wherein selectively authorizing the first action includes: determining whether the plausibility score meets a first plausibility threshold (Trappe: Paragraph [0049] “a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold” Determining whether the plausibility score meets a first plausibility threshold is taught as a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold).

Regarding claim 19, (Original) Trappe in view of Fukui teaches the processor-readable medium of claim 15, Trappe further teaches wherein determining the plausibility of the first set of data includes: using behavioral pattern matching (Trappe: Paragraph [0055] “conduct deep pattern analysis of the patterns contained within its collection of sensor data” Conduct deep pattern analysis is taught as the pattern recognition training. The behavior of the sensor data is interpreted as the sensor measurements.) to determine a plausibility score for the first set of data (Trappe: Paragraph [0006] “detecting the disparity, the first and second parameter estimates” The disparity is taught as the plausibility score for the first set of data. Abstract “If there is a disparity between these values, locally-generated values may be compared to values of the same parameter received (e.g. using V2V communication) from one or more other vehicles, and any unreliable sensor may be flagged based on the comparison. A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles. Detection of an unreliable sensor may result in an alert to a user” A comparison of the sensor values which determines a disparity [a difference between the values]), and determining whether the plausibility score meets a first plausibility threshold (Trappe: Paragraph [0049] “a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold” Determining whether the plausibility score meets a first plausibility threshold is taught as a disparity (or discrepancy) may comprise two sensor readings that differ by more than a predetermined threshold).

Claim 6, 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trappe (WO 2017/189361) in view of Fukui (U.S.20190019087), and Hamida (U.S. 20160380856)). 

Regarding claim 6, (Original) Trappe in view Fukui teaches the apparatus of claim 1, Hamida further teaches wherein the first external device has an unknown identity (Hamida: Paragraph [0049] “and tracking at least one of the real-time and historical device's data types (or sensors) status (i.e. WORKING, MALFUNCTIONING, BLACKLISTED, UNKNOWN)” First external device has an unknown identity is taught a device’s status is marked as unknown.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trappe and Fukui with methods for tracking devices status of Hamida. Doing so would allow historical tracking of a devices availability status and to enable the timely detection of malfunctioning devices or sensors. (Hamida: Paragraph [0009]).

Claim 20 is similarly rejected, refer to claim 6 for further analysis.

Regarding claim 7, (Original) Trappe in view of Fukui teaches the apparatus of claim 1, Trappe further teaches further comprising [blacklisting]… the first external device if the first set of data is not authorized (Trappe: Abstract “A sensor may be determined to be unreliable if the values a sensor generates deviates significantly from values generated at other vehicles. Detection of an unreliable sensor may result in an alert to a user, disabling of the unreliable sensor, disabling of a function that relies on that sensor, or other actions.” Blacklisting the first external device if the first set of data is not authorized is taught as Detection of an unreliable sensor may result in an alert to a user, disabling of the unreliable sensor, disabling of a function that relies on that sensor, or other actions.).  
Although Trappe further teaches blacklisting/disabling an unreliable device Hamida further teaches the method of Blacklisting more explicitly.
Hamida further teaches blacklisting (Hamida: Paragraph [0084] “a validation check is performed to check whether the received data records are valid or not. If the received data records are not valid (e.g. unknown data type, blacklisted data type or device, etc.),” Blacklisting the first external device if the first set of data is not authorized is taught by the validation check which checks the data records and setting the data type associated with the device as black listed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Trappe and Fukui with methods for tracking devices status of Hamida. Doing so would allow historical tracking of a devices availability status and to enable the timely detection of malfunctioning devices or sensors (Hamida: Paragraph [0009]).
Regarding claim 14, (Original) Trappe in view of Fukui teaches the method of claim 9, Hamida further teaches wherein the first external device has an unknown identity (Hamida: Paragraph [0049] “and tracking at least one of the real-time and historical device's data types (or sensors) status (i.e. WORKING, MALFUNCTIONING, BLACKLISTED, UNKNOWN)” First external device has an unknown identity is taught a device’s status is marked as unknown.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Trappe and Fukui with methods for tracking devices status of Hamida. Doing so would allow historical tracking of a devices availability status and to enable the timely detection of malfunctioning devices or sensors. (Hamida: Paragraph [0009]).

Conclusion                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123